Citation Nr: 1230828	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for residuals of a right rib fracture, to include as secondary to service-connected right knee disability.

5.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

6.  Entitlement to an increased (compensable) rating for right knee arthritis (previously rated as contusion/sprain).

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2006 and June 2009 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012 the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of this hearing is of record.

The issues of entitlement to service connection for cervical spine disability (to include as secondary to service-connected right knee disability), service connection for lumbar spine disability (to include as secondary to service-connected right knee disability), service connection for residuals of a right rib fracture (to include as secondary to service-connected right knee disability), an increased (compensable) rating for bilateral hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not sustain an injury or disease of the endocrine system in service.

3.  Symptoms of diabetes mellitus were not chronic in service.

4.  Symptoms of diabetes mellitus were not continuous after service.

5.  Symptoms of diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

6.  The Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.

7.  For the entire increased rating period, the Veteran's right knee disability of arthritis (previously contusion/sprain) was manifested by degenerative changes diagnosed based on X-ray findings, painful motion, noncompensable limitation of knee flexion to no less than 90 degrees, and full extension.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a disability rating of 10 percent for arthritis of the right knee (previously contusion/sprain) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2006, April 2006, and January 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his right knee disability and the effect that his service-connected right knee disability has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the April 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  

Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

During the June 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and specifically advised the Veteran (hearing transcript, page 27) that a medical opinion relating the diabetes to service was missing. These actions fulfilled the duties under 38 C.F.R. § 3.103  (2011).  See Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In January 2009 the Social Security Administration (SSA) indicated that it had no records pertaining to the Veteran.  The Veteran has undergone VA examinations that have described the Veteran's service-connected right knee disability in sufficient detail so that the Board is able to fully evaluate (rate) this disability.

In this case, because the weight of the evidence demonstrates no in-service injury or disease of the endocrine system, including no event of in-service herbicide exposure, or even chronic symptoms of diabetes, and shows that the Veteran did not manifest symptoms of diabetes for many years after service, there is no duty to provide a VA medical examination regarding diabetes.  Because there is no in-service injury or disease to which a competent medical opinion could relate the diabetes, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim of service connection for diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-5 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's current diabetes and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the diabetes claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In short, the Board finds that VA's duty to assist in obtaining VA examinations has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as diabetes mellitus to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F. 3d 1168 (2008); VAOPGCPREC 27-97.

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Type 2 diabetes is a disease deemed associated with herbicide exposure, under current VA regulations.  Type 2 diabetes shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of exposure to unspecified chemicals during service.  While the Veteran stated in his June 2007 claim that he was claiming that he had diabetes mellitus as a result of exposure to Agent Orange, when requested in a January 2009 RO letter to provide additional information concerning exposure to Agent Orange during service, the Veteran failed to do so.  Further, the Veteran also made no assertions regarding Agent Orange exposure at the June 2012 Board hearing.

Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to herbicides in service (the Veteran has not provided any testimony or statements that he was exposed to Agent Orange during service), the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not met.  See 38 U.S.C.A. § 1116.  While service records show that the Veteran served aboard the U.S.S. Hermitage (LSD-34), there is no indication (and, significantly, no assertion by the Veteran) that the U.S.S. Hermitage was ever in the brown waters of Vietnam, or that crewmembers ever went ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, last updated January 18, 2012).

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus.  The Veteran has not provided statements or testimony of chronic symptoms in service.  At the January 2012 Board hearing, he testified only of the symptom of allergies or coughing in service following claimed exposure to chemicals, which he claimed to be "herbicide chemicals."   

The Board also finds that the evidence shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until many years after service separation.  Instead, the record reflects that the Veteran's diabetes mellitus was initially diagnosed over 30 years after service in 2006.  Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.  While the Veteran has indicated that exposure to unknown chemicals caused his diabetes, no medical opinion has stated as such.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which diabetes mellitus may be attributed.  Further, the Veteran does not have the necessary medical training and/or expertise to opine as to whether he has diabetes related to inhaling unspecified chemicals during service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Right Knee Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.  



Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent evaluation is for assignment for malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a.

VAOPGCPREC 9-2004 interprets that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. 
§ 4.45.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran has been in receipt of a noncompensable (0 percent) rating for service-connected right knee disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 since 2004, previously rated as 20 percent disabling from 2002 to 2004.  In May 2008, the Veteran filed a claim for increased rating for the service-connected right knee disability.

The evidence of record includes VA examinations of the right knee in February 2006, August 2008, and November 2010.

Following a review of the evidence, including ranges of motion of the right knee recorded in treatment (medical) records, the Board finds that the Veteran's right knee flexion is to no less than 90 degrees, and the evidence has shown full right knee extension.  Based on the above findings, the criteria are not met for the next-higher rating, 10 percent, under Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011).  While examiners have noted that the Veteran has right knee pain upon motion, the November 2010 examiner noted that the Veteran's right knee had no objective evidence of pain following repetitive motion.  While the February 2006 and August 2008 VA examiners noted that the Veteran's right knee was limited by factors such as pain and fatigue, the February 2006 and August 2008 VA examiners noted that, even considering pain, right knee extension was still to 100 degrees and to 90 degrees, respectively.  These findings do not indicate a disability picture comparable to having right knee flexion limited to 45 degrees or right knee extension limited to 10 degrees as is necessary in order to achieve a 10 percent evaluation under Diagnostic Code 5260 or 5261.

The Board acknowledges VAOPGCPREC 9-2004 where it was interpreted that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either right knee flexion or right knee extension to a compensable degree to warrant separate compensable evaluations pursuant to VAOPGCPREC 
9-2004.

The Board finds that, for the entire increased rating period, the Veteran's right knee disability was manifested by degenerative changes diagnosed based on X-ray findings, reports of painful motion, noncompensable limitation of knee flexion to no less than 90 degrees, and full extension.  X-ray evidence of right knee arthritis has been shown in this case.  The Board finds that the criteria for a 10 percent rating under Diagnostic Code 5003 have been more nearly approximated for the entire period of increased rating.  See VAOPGCPREC 09-98.  The Court has held that 38 C.F.R. § 4.59 and Diagnostic Code 5003 allow a veteran to be awarded a compensable disability award for arthritis when a veteran does not have a compensable degree of limitation of motion of the joint effected by arthritis.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 420, 421 (1991).  Based on the foregoing findings of arthritis, and noncompensable motion of the right knee limited by pain, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, have been met for the entire period of increased rating claim.

Regarding the question of whether the evidence support separate evaluations for right knee instability, VAOPGCPREC 23-97 interprets that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.  As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  
38 C.F.R. § 4.71a.

In this case, while the Veteran has on occasion reported a history of right knee instability or giving way, the Board notes that the more specifically measured and objective findings show no right knee instability.  The November 2010 VA examination noted the history of knee instability and giving way, as well as many other symptoms solicited, but notes that the history was of bilateral knee instability and give way, which included not just the service-connected right knee disability but the non-service-connected left knee also.  Clinical evaluation at the November 2010 VA examination revealed no instability, abnormal tendons, or any other knee abnormalities except for voluntary guarding.  

At a VA examination in August 2008, the Veteran reported right knee giving way and dislocation, among other symptoms, and reported that he needed a wheelchair because of morbid obesity and unstable right knee.  Examination of the knee specifically revealed no subluxation.  A December 2006 VA physician note reflects the Veteran's history and complaints of various disorders, including other joints, but does not reflect any complaints regarding the right knee.  A February 2006 private treatment record entry reflects right knee complaints that do not include instability, subluxation, or similar lay description such as give way.  

At a VA examination in February 2006, the Veteran reported right knee giving way and dislocation, among other symptoms, and reported that he needed a wheelchair because of his weight and right knee pain (notably, not for instability).  Various specific ligament testing either revealed no motion (no instability) or less than 5mm of instability, which the examiner indicated by findings and diagnosis (only of arthritis) not to be of clinical significance.  Additionally, the ligament stability tests of the service-connected right knee disability were the same as the stability test findings for the non-service-connected left knee.  Examination of the knee in February 2006 specifically revealed no subluxation.  Similarly, a VA examination in April 2003 reflects clinical findings of no gross evidence of instability on varus valgus stress testing in extension or 30 degrees of flexion, nor on Lachman and drawer testing.  As the weight of the evidence demonstrates that the Veteran does not in fact have recurrent lateral instability or subluxation, a separate compensable rating for instability of the right knee under Diagnostic Code 5257 is not for application.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97, VAOPGCPREC 9-98.

It is neither contended nor shown that the Veteran's service-connected right knee arthritis disability involves dislocated semilunar cartilage (Diagnostic Code 5258 or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes  5258, 5262, and 5263 are not for application in this case. 

The Board finds highly probative the competent evidence concerning the nature and extent of the Veteran's disability of the right knee that has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which knee disability is evaluated.  In this regard, VA examiners have specifically indicated, for example, that, contrary to assertions by the Veteran, the Veteran's right knee had no objective findings of instability.  The Board finds the VA examinations and treatment records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted, including the question of whether a separate 10 percent rating for instability is warranted.  

In sum, resolving reasonable doubt in the Veteran's favor, a rating of 10 percent, but no higher, for right knee disability of arthritis is warranted.  For the reasons stated, the Board finds that a rating in excess of 10 percent is not warranted for any period, and a separate rating for right knee instability is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of an increased rating for right knee disability (arthritis), the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right knee disability.  The rating criteria specifically provide for ratings based on the presence of such symptoms as arthritis, limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  Such factors that bear on limitation of motion or function of the knee are part of the schedular rating criteria.  The schedular rating criteria also includes various other diagnostic codes, including for knee instability, which applicability to the Veteran's knee disability are discussed above in this Board decision.  See 38 C.F.R. § 4.71a.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right knee arthritis, there is no 
exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for diabetes mellitus is denied.

A rating of 10 percent for right knee disability, for the entire rating period, is granted.


REMAND

As for the issues of entitlement to service connection for cervical spine disability, lumbar spine disability, and residuals of a right rib fracture, the Veteran has asserted that he has these disabilities not only as a result of his military service but also as a result of his service-connected right knee disability.  See 38 C.F.R. § 3.310 (2011).  A review of the claims file reveals that the AOJ has not yet had an opportunity to adjudicate the cervical spine and lumbar spine issues on a secondary service connection theory.  Further, at the June 2012 Board hearing, the Veteran essentially testified that he had had a fall (that he attributed to his right knee) that had resulted in emergency treatment for his ribs.  He also appeared to indicate that he had injured his spine as a result of various falls.  Based on the foregoing, the Board finds that an attempt to obtain the 2010 treatment records should be made, and the Veteran should be scheduled for a VA examination that addresses the medical matters presented by his secondary service connection assertions.

As for the issue of entitlement to an increased (compensable) rating for bilateral hearing loss, the Veteran has indicated that his hearing loss has worsened since his last VA examination in August 2008.  Based on the Veteran's assertions, and based on a lack of current findings of record to rate the Veteran's hearing loss since August 2008, an additional VA audiological examination is appropriate.  VAOPGCPREC 11-95.

As the remanded issues could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA treatment (medical) records (not already of record) from June 2009 to the present and associate them with the Veteran's claims file (or Virtual VA file).

2.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical providers from whom he received emergency treatment in 2010 as described at the June 2012 Board hearing.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder

3.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

Is it at least as likely as not that the Veteran has lumbar spine disability that is caused or aggravated (permanently worsened in severity) by the service-connected right knee disability?

Is it at least as likely as not that the Veteran has lumbar spine disability is related to the in-service approximately 8 foot fall from a ladder in 1974? 

Is it at least as likely as not that the Veteran has cervical spine disability that is caused or aggravated (permanently worsened in severity) by the service-connected right knee disability?

Is it at least as likely as not that the Veteran has cervical spine disability is related to the in-service approximately 8 foot fall from a ladder in 1974? 

Is it at least as likely as not that the Veteran has rib disability that is caused or aggravated (permanently worsened in severity) by the service-connected right knee disability?

Is it at least as likely as not that the Veteran has rib disability is related to the in-service approximately 8 foot fall from a ladder in 1974? 

The rationale for any opinion expressed should be set forth. 

4.  The Veteran should be afforded a VA audiology examination to measure the current severity of his service-connected bilateral hearing loss.  All indicated studies should be performed, and all findings reported in detail.

5.  The AOJ should then readjudicate the issues of service connection for cervical spine disability (to include as secondary to service-connected right knee disability), service connection for lumbar spine disability (to include as secondary to service-connected right knee disability), service connection for residuals of a right rib fracture (to include as secondary to service-connected right knee disability), an increased (compensable) rating for bilateral hearing loss, and TDIU.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


